ORDER

LINN, Circuit Judge.
The United States Supreme Court, by disposition issued June 17, 2002, vacated this court’s judgment, 273 F.3d 1087, and ordered further consideration in light of Edelman v. Lynchburg College, — U.S. -, 122 S.Ct. 1145, 152 L.Ed.2d 188 (2002). This court’s mandate is vacated and the case is returned to the panel.
The court invites supplemental briefing in light of the Supreme Court’s decision in Edelman. The supplemental briefs shall be confined to the issues raised by that decision, applied to this appeal. The briefs and other materials already filed remain before the court.
On consideration thereof,
IT IS ORDERED THAT:
(1) Scarborough’s supplemental brief of no more than 15 pages shall be filed within 20 days of the date of this order.
*932(2) The Secretary’s supplemental brief of no more than 15 pages shall be filed ■within 20 days of the date of service of Scarborough’s brief.
(3) Any reply brief, of up to 10 pages, shall be filed by Scarborough within 10 days of the date of service of the Secretary’s brief.